               Case 2:19-cv-01911-MJP Document 44 Filed 05/03/21 Page 1 of 2




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE POKÉMON COMPANY                                No. 2:19-cv-01911-MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                       NOTICE OF SETTLEMENT AS TO
11                                                       DEFENDANT DAVID ANDINO
                             Plaintiff,                  MAISONAVE
12
              v.
13
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                             Defendants.
16

17   TO:     The Honorable Marsha J. Pechman
18           Notice is hereby given that Plaintiff The Pokémon Company International, Inc. and
19   Defendant David Andino Maisonave have reached a settlement in the above-captioned matter.
20   Plaintiff and Mr. Andino represent that final stipulated order(s) resolving this action between
21   these two parties will be filed within the next thirty (30) days. In anticipation of settlement, the
22   parties request that the Court strike the upcoming deadlines between these parties.
23

24

25

26

                                                                              Perkins Coie LLP
     NOTICE OF SETTLEMENT AS TO DAVID
                                                                        1201 Third Avenue, Suite 4900
     ANDINO MAISONAVE - 1
                                                                          Seattle, WA 98101-3099
     (No. 2:19-cv-01911-MJP)                                                Phone: 206.359.8000
     LEGAL152376780 1
                                                                             Fax: 206.359.9000
               Case 2:19-cv-01911-MJP Document 44 Filed 05/03/21 Page 2 of 2




 1   DATED: May 3, 2021
 2                                              s/Jacob P. Dini
                                                Lauren W. Staniar, WSBA No. 48741
 3                                              Jacob P. Dini, WSBA No. 54115
                                                Perkins Coie LLP
 4                                              1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
 5                                              Telephone: 206.359.8000
 6                                              Facsimile: 206.359.9000
                                                E-mail: LStaniar@perkinscoie.com
 7                                              E-mail: JDini@perkinscoie.com

 8                                              Attorneys for Plaintiff, The Pokémon
                                                Company International, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF SETTLEMENT AS TO DAVID                               Perkins Coie LLP
                                                              1201 Third Avenue, Suite 4900
     ANDINO MAISONAVE - 2
                                                                Seattle, WA 98101-3099
     (No. 2:19-cv-01911-MJP)                                      Phone: 206.359.8000
     LEGAL152376780.1                                              Fax: 206.359.9000
